Citation Nr: 1633079	
Decision Date: 08/19/16    Archive Date: 08/26/16

DOCKET NO.  07-17 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a right arm disability, to include as secondary to a seizure disorder and blackouts.

2.  Entitlement to service connection for a left arm disability, to include as secondary to a seizure disorder and blackouts.

3.  Entitlement to service connection for a right hand disability, to include as secondary to a seizure disorder and blackouts.

4.  Entitlement to service connection for a left hand disability, to include as secondary to a seizure disorder and blackouts.

5.  Entitlement to service connection for a right leg disability, to include as secondary to a seizure disorder and blackouts.

6.  Entitlement to service connection for a left leg disability, to include as secondary to a seizure disorder and blackouts.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran had military service from June 1978 to July 1985; service from June 16, 1978 through July 7, 1983 was honorable, while service from July 8, 1983 through July 31, 1985 was dishonorable, which is a bar to disability benefits.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge sitting at the RO in March 2008.  A transcript of that hearing is associated with the claims file.

In September 2013, the Board issued a decision that in pertinent part, denied entitlement to service connection for right and left arm disabilities, right and left hand disabilities, and right and left leg disabilities, all to include as secondary to a seizure disorder and blackouts.

The Veteran's representative and VA's Office of General Counsel, representing the Secretary of VA, filed a Joint Motion for Remand (Joint Motion) requesting, in pertinent part, that the Court vacate and remand that portion of the Board's September 2013 decision that denied service connection for right and left arm disabilities, right and left hand disabilities, and right and left leg disabilities.  The Court issued an Order in February 2015, granting the Joint Motion and remanded the case to the Board for further proceedings consistent with the Joint Motion.  In June 2015, the Board remanded the case for further development in compliance with the Joint Motion.


FINDINGS OF FACT

1.  Service connection has not been established for a seizure disorder.

2.  The most probative, competent, and credible evidence of record fails to demonstrate that it is at least as likely as  not that the Veteran's right arm disability is causally related to active service. 

3.  The most probative, competent, and credible evidence of record fails to demonstrate that it is at least as likely as  not that the Veteran's left arm disability is causally related to active service. 

4.  The most probative, competent, and credible evidence of record fails to demonstrate that it is at least as likely as  not that the Veteran's right hand disability is causally related to active service. 
 
5.  The most probative, competent, and credible evidence of record fails to demonstrate that it is at least as likely as  not that the Veteran's left hand disability is causally related to active service. 

6.  The most probative, competent, and credible evidence of record fails to demonstrate that it is at least as likely as  not that the Veteran's right leg disability is causally related to active service.

7.  The most probative, competent, and credible evidence of record fails to demonstrate that it is at least as likely as  not that the Veteran's left leg disability is causally related to active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right arm disability, to include as secondary to a seizure disorder and blackouts, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

2.  The criteria for service connection for a left arm disability, to include as secondary to a seizure disorder and blackouts, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

3.  The criteria for service connection for a right hand disability, to include as secondary to a seizure disorder and blackouts, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

4.  The criteria for service connection for a left hand disability, to include as secondary to a seizure disorder and blackouts, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

5.  The criteria for service connection for a right leg disability, to include as secondary to a seizure disorder and blackouts, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

6.  The criteria for service connection for a left leg disability, to include as secondary to a seizure disorder and blackouts, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA letters issued in March 2006 and May 2006 satisfied the duty to notify provisions with respect to the service connection, and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating in the event of award of the benefit sought.

In addition, the duty to assist the Veteran has been satisfied in this case.  The RO has obtained the Veteran's service and post-service VA and private treatment records, as well as his Social Security records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Further, the Veteran was provided VA general medical and orthopedic examinations in July 2010 and February 2013 in connection with his claims on appeal.  In June 2015, the Board remanded these claims for a neurological VA examination.  This was accomplished in September 2015.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The September 2015 VA examination was based upon a complete review of the Veteran's claims file, clinical examination of the Veteran and with consideration of the Veteran's statements, and the VA examiner provided a written rationale for the conclusion reached.  Consequently, the Board concludes that this examination is adequate for VA purposes.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

Based on the foregoing, the Board concludes that there has been substantial compliance with its prior remands.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) (2015) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the Veteran's Board hearing, the Veteran was assisted at the hearing by an accredited representative from the American Legion.  The representative and the Veterans Law Judge (VLJ) solicited information regarding any outstanding evidence pertinent to the claim on appeal and asked questions to ascertain the onset of the Veteran's symptoms and any relationship between his claimed disabilities and service.  The hearing focused on the evidence necessary to substantiate the Veteran's claims for service connection.  No pertinent evidence that might have been overlooked and that might substantiate the claims was identified by the Veteran or the representative.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b); also see Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013) (holding that the provisions of § 3.303(b), however, only apply to the list of disabilities identified under § 3.309(a)).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a disorder on a direct-incurrence basis, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Disability which is proximately due to, or aggravated by, a service-connected disease or injury shall be service connected. 38 C.F.R. § 3.310(a) (2015).

The Veteran contends that, as a result of his military boxing career, he developed pain and swelling in his bilateral arms, hands and legs during his military service, which continued to the present time.  He has reported that during active duty service, he was on "special duty" for boxing from 1978 through 1983 at which time he was pulled from this special duty because of seizures while boxing and sent back to regular duty.  The Veteran testified at his March 2008 travel board hearing that the claimed disabilities at issue were all secondary to his seizure disorder, which is due to his extensive history of boxing in service.

Service connection has not been established for a seizure disorder.  As such, service connection may not be established as secondary to a seizure disorder.  38 C.F.R. § 3.310.

The Veteran's service treatment records reveal that he was admitted to a hospital ward in November 1978, with a diagnosis of rule out seizure disorder; the discharge diagnoses were rule out seizure disorder and rule out hysterical reaction.  In July 1980, he incurred multiple lacerations of the palm and knuckle of the right hand.  According to a Physical Profile Board Proceeding in September 1984 for his seizures, he was not to be assigned to a unit where the sudden loss of consciousness would be dangerous to self or others and he was not to box until December 14, 1984.

After separation from service, the medical evidence of record notes the Veteran's complaints of pain and neurologic deficit in the upper and lower extremities.

The Veteran complained of arm pain in March 2007, peripheral nerve disease was diagnosed, and it was noted that the Veteran was borderline diabetic.  

A two year history of bilateral arm pain was reported in January 2008.  

The Veteran complained on VA treatment records in July 2008 of daily tingling and swelling in his hands and arms.  It was noted that Pregabalin at the VA was indicated for diabetic peripheral neuropathy post herpetic neuralgia and adjunctive therapy for seizure.

In August 2008, the Veteran was seen in neurology with complaints of swelling of the hands and burning in both arms.  There had been a recent electrodiagnostic study done in March 2008 which showed no evidence of neuropathy or entrapment neuropathy in the upper extremities.  The impression was "possible complex regional pain syndrome."

In November 2008, the Veteran was again seen for pain in the hands, arms, and neck with burning in the arms.  The impression after magnetic resonance imaging (MRI) was that there was a degree of cervical spinal stenosis.

In March 2009, there continued to be complaints of upper extremity pain and intermittent inability to make a full grip.  Neurosurgery consultation on March 13, 2009 noted the symptoms of upper extremity pain having been present for 3 1/2 years, meaning it would have begun sometime in 2005, with a history of boxing in the military.  No impression or diagnosis was given.  The Veteran complained of pain in hands and swelling, which was thought to be due to arthritis.  

During a February 2010 neurology consultation, the Veteran complained of constant bilateral upper extremity pain.  He also reported intermittent swelling of bilateral hands every day.  It was noted he has had these complaints since many years.  Deep tendon reflexes on examination were 2 on a 4-scale, and muscle strength in upper and lower extremities was 5/5.  The examiner stated "I am not sure why [the Veteran] is having complaints of so much pain."  The report noted an assessment of "cervical radiculopathy versus complex regional pain syndrome versus myelopathy??"  Generalized pain syndrome was diagnosed in April 2010, with the same complaints of pain in the neck, arms, shoulders, hands, and upper back.

A May 2010 VA electromyography (EMG)/nerve conduction (NCV) consultation report reveals an abnormal electrophysiological study indicative of very mild right median sensory neuropathy at the level of flexor retinaculum involving only sensory fibers with no active denervation in EMG.  It was noted the clinical correlation was required.  There is no electrical evidence of generalized polyneuropathy or right cervical radiculopathy.

The impressions on a VA neurological disorders examination in July 2010 were possible bilateral carpal tunnel syndrome by EMG study; previous history of seizures, resolved; blackout spells, etiology and type unspecified and unknown.  The examiner opined that it would be speculative to conclude that the Veteran had seizures and blackout spells due to boxing in service, as he had not had documented seizures for over 25 years.

The Veteran was provided a VA orthopedic examination in February 2013.  The Veteran stated that he never had any specific injuries to his hands other than the fact that he boxed while in the military with daily training for 5 years.  He never missed training and never missed any bouts because of hand pain.  He states that he began having symptoms in both of his hands in 2005, having ceased boxing in 1984 and leaving the military in 1985, and that over a 20 year period had passed before symptoms began.  Complaints were the same for both the right and left, with swelling of the hands to a point where he sometimes cannot make a fist. He stated that it is difficult for him to hold things and specifically he states that he cannot lift 8 pounds or a gallon of liquid.  The examiner did not find any objective evidence of hand pathology.  X-ray views of both hands done on April 7, 2009 were negative and a nuclear medicine scan of May 8, 2009 of the upper extremities was entirely normal for the hands.  It was noted that the Veteran indicated that his bilateral arm and bilateral leg symptoms did not begin until 2005, approximately 20 years after service discharge.  The examiner concluded that there was no evidence that the Veteran's current symptoms were related to inservice boxing.  

A June 2014 VA primary care note reflects that the Veteran reported pain which started in his left hand and went up to his left shoulder across his right shoulder and down to his right hand, which has been present for a long time.  MRI revealed degeneration of multiple cervical discs.  A June 2014 VA neurology report noted an impression of peripheral neuropathy secondary to diabetes mellitus.

The Veteran was provided a VA peripheral nerves conditions examination in September 2015.  After a review of the claims file and clinical examination of the Veteran, the examiner stated the medical record supported a diagnosis of peripheral neuropathy secondary to diabetes.  The examiner noted the Veteran claimed symptoms prior to diabetic diagnosis, but it is possible he had diabetes prior to its diagnosis.  The examiner stated there was no other ostensible cause for his nerve symptoms other than the diabetes, and neck involvement as a source of nerve problems described was unlikely.  In a January 2016 addendum, the examiner also stated that boxing would not be a cause for peripheral neuropathy.

Based on a thorough review of the evidence of record, the Board finds that a preponderance of the evidence is against a grant of service connection for the claimed bilateral arm, hand and leg disabilities.

The medical evidence of record shows that the Veteran is currently diagnosed with diabetic peripheral neuropathy.  See Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).

However, the evidence does not support a finding that there is a nexus between the Veteran's current arm, hand and leg pathology and his service.  In this regard, there has been no clinical finding that the Veteran's currently diagnosed peripheral neuropathy involving the arms, hands and legs represents residuals from any injuries in service or seizure disorder/blackouts as a result of his military boxing career, in light of the September 2015 VA examiner's findings and opinion. 

To that effect, the September 2015 VA examiner opined that the Veteran has a diagnosis of peripheral neuropathy which is secondary to diabetes and that boxing would not be a cause for peripheral neuropathy.

The Veteran has contended that he developed pain and swelling in his bilateral arms, hands and legs during his military service, and these symptoms continued to the present time.  His statements are competent evidence as to the continuity of symptoms he experienced during and after service.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).

However, his service treatment records only show a single episode of treatment for lacerations in the right hand in July 1980 and remain silent for any other arm, hand or leg complaints.  The Board acknowledges that the absence of any corroborating medical evidence supporting his assertions, in and of itself, does not render his statements incredible, but that such absence is for consideration in determining credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of Veteran's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible).  

However, the Veteran's statements regarding the onset of the claimed disabilities, are inconsistent with his other statements throughout the record, and therefore they are not credible.  Significantly, the evidence of record reflects that the Veteran has reported, on many occasions, that his upper and lower extremity symptoms began approximately in 2005.  Specifically, in January 2008, he reported a two year history of bilateral arm pain.  In March 2009, he reported symptoms with the upper extremity pain having been present for 3 1/2 years, meaning it would have begun sometime in 2005.  A February 2010 neurology consultation report stated the Veteran has had constant bilateral upper extremity pain and intermittent swelling of hands since many years.  However, the February 2013 VA orthopedic examination report again noted that the Veteran indicated that he began having symptoms in both of his hands, arms and legs in 2005.  In addition, a lay statement from a fellow veteran dated February 2015 asserts that the Veteran has been dealing with mental and physical issues since 2005.

The Board has also considered that it has been more than 30 years since the Veteran's service and that memories may fade over time and that he currently suffers from memory loss.  See Cartright v. Derwinski, 2 Vet. App.24, 25 (1991) (finding that, while the Board may not ignore a Veteran's testimony simply because he or she is an interested party and stands to gain monetary benefits, personal interest may affect the credibility of the evidence); see also Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the testimony).

To the extent that the Veteran asserts that the claimed disabilities are all secondary to his extensive boxing history in service, the Board finds that as a layman, his statements are not competent evidence of the etiology of this disorder.  In certain unique instances lay testimony may be competent to establish medical etiology or nexus.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson, 581 F.3d at 1316.  However, in this case, the Board finds that whether the Veteran's in-service boxing led to his current peripheral neuropathy pathology is a complex medical matter and not readily identifiable.  The etiology issue therefore does not lie within the range of common experience or common knowledge, but requires special experience or special knowledge.  The evidence of 

record does not demonstrate that the Veteran possesses the ability, knowledge, or experience to provide a competent etiological opinion in this matter.  Moreover, substantial weight is given to the opinion of the September 2015 VA examiner who is a physician.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board is prohibited from substituting its own medical judgment in place of the opinions of competent medical professionals). 

The Board recognizes that after review of the claims files and examination of the Veteran, a July 2010 VA examiner concluded that it was "at least as likely as not" that the pain pattern in the Veteran's upper and lower extremities was related to trauma in service from the Veteran's extensive history of boxing and heavy training.  However, the Board finds this opinion to be of little probative value.  Although the July 2010 VA opinion finds a relationship between the boxing the Veteran did in service and his complaints of disability of the upper and lower extremities, the examiner did not provide a specific diagnosis.  Rather, the disability was described as a "pain pattern."  Concerning this, pain alone, without a diagnosed or identifiable underlying malady or condition, is not a disability for which service connection may be granted.  See Sanchez- Benitez v. West, 13 Vet. App. 282, 285 (1999) (Pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.); dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. West, 239 F.3d 1356, 1361-62   (Fed. Cir. 2001).  Furthermore, the examiner failed to provide a rationale for this conclusion.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

In reaching the conclusion, the September 2015 VA examiner considered that the Veteran's claimed symptoms occurred prior to his diagnosis of diabetes, but explained that it is possible he had diabetes prior to its diagnosis.  The examiner also stated there was no other ostensible cause for the Veteran's nerve symptoms other than the diabetes, and neck involvement as a source of nerve problems described was unlikely.  In this regard, the Board notes that there have been diagnoses of possible cervical stenosis or cervical radiculopathy in reference to the Veteran's complaints of pain in his hands and arms.  However, the Veteran is not service-connected for any cervical spine disability.

The Board finds that the medical opinion provided by the September 2015 examiner is based on a thorough review of the record and the history reported by the Veteran, and is supported by an adequate rationale, and therefore the Board attaches significant probative value to the opinion as to whether the Veteran currently has any arm, hand or leg disability related to service.  The Board therefore concludes that the evidence of record is not supportive of a finding that the Veteran has any current arm, hand or leg disability caused by his service, including the in-service boxing career.

The Board has considered the benefit of the doubt doctrine when making these findings, but the preponderance of the evidence is against the Veteran's claims for entitlement to service connection.  38 U.S.C.A. 5107(b) (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).








	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for a right arm disability, to include as secondary to a seizure disorder and blackouts, is denied.

Entitlement to service connection for a left arm disability, to include as secondary to a seizure disorder and blackouts, is denied.

Entitlement to service connection for a right hand disability, to include as secondary to a seizure disorder and blackouts, is denied.

Entitlement to service connection for a left hand disability, to include as secondary to a seizure disorder and blackouts, is denied.

Entitlement to service connection for a right leg disability, to include as secondary to a seizure disorder and blackouts, is denied.

Entitlement to service connection for a left leg disability, to include as secondary to a seizure disorder and blackouts, is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


